                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


RUBEN J. MARTINEZ,

      Petitioner,

v.                                              CASE NO. 5:17cv283-MCR/EMT

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
____________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated February 11, 2019. ECF No. 21. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                          Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     Respondent’s motion to dismiss, ECF No. 17, is GRANTED.

       3.     The habeas petition, ECF No. 1, is DISMISSED as untimely.

       4.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 4th day of March 2019.




                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 5:17cv283-MCR/EMT
